DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Species A, Figure 1, claims 19-20 in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the response dated march 15, 2022, Applicant stated they are canceling claims 1-18.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 was considered by the examiner.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, 



Drawing Objections
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process limitations shown in claims 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
In the last line of ¶ 0034, Applicant needs to add a space in the word “6are”.
In ¶ 0035, Applicant needs to add a space in the word “layer1”.
Appropriate correction is required.

	
	Claim Objections
Claims 1-18 objected to because of the following informalities:  
In the response dated march 15, 2022, Applicant stated they are canceling claims 1-18. However, currently claims 1-18 do not have the “canceled” status identifier. Applicant needs to add “canceled” to claims 1-18.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19,
Claim 19 is indefinite because Applicant is mixing the statutory classes of a device and a method. It is unclear in claim 19 whether the structure of the normally-off GaO transistor is required as part of the claim. See MPEP 2111.02, where in the current claims it is unclear if the structure of the device is a preamble or not, and if it is a preamble whether it limits the claim. If the structure is considered part of the claim then Applicant has no steps of forming these elements, and it is unclear where the method steps fit into the structure of the device.
To remove this rejection Examiner recommends Applicant restate the structure of the GaO transistor into “forming” steps, and make it consistent with the already claimed method steps.
For purposes of Examination only Examiner will consider all elements before the term “depositing” as being part of the preamble and not limiting the claim.
Regarding claim 19,

Regarding claim 19,
Claim 19 is indefinite because how can one remove the resist from the no-electron channel region before the no-electron channel region is formed. One needs to remove the mask first in order to form the no-electron channel region. Therefore, one of ordinary skill in the art would not understand the metes and bounds of the claim as it appears process steps need to be done to a layer before that is formed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo et al. (US 2010/0213460 A1) (“Kondo”).
Examiner note: the claim is directed to a method for preparing a normally-off gallium oxide field effect transistor structure. The limitations:
the normally-off gallium oxide field-effect transistor structure comprising a substrate layer and an n-type doped gallium oxide channel layer from bottom to top, the n-type doped gallium oxide channel layer being provided with a source, a drain and a gate, the gate being located between the source and the drain, and a no-electron channel region being provided in the n- type doped gallium oxide channel layer below the gate,

	Regarding claim 19, Kondo teaches at least 3A-3B
wherein the preparation method comprises (detailed below): 
depositing a mask layer (211a-b) on the n-type doped gallium oxide channel layer (¶ 0065, where the channel can comprise GaO doped with N or Si), 
the mask layer being a metal or an insulating medium (¶ 0082 where the mask layer is a resist. Examiner is taking official notice that resist are obviously insulating as they are made of an organic polymer/resin); 
removing the mask layer (211a-b) above the no-electron channel region (figure 3A-B) to be manufactured by utilizing a photoetching, developing, dry etching or wet etching method (¶ 0082, where etching can be used to remove 211a-b from above the channel); and
performing high-temperature annealing in an oxygen atmosphere to form the no- electron channel region (¶ 0083, where high-temperature annealing in an oxygen atmosphere is performed).
	Regarding claim 20, Kondo teaches at least 3A-3B
wherein the high-temperature annealing is performed at a temperature of 300 °C-1300 °C (¶ 0089, where the high-temperature annealing is performed at 350 °C), and 
a time period of the high-temperature annealing is greater than or equal to 30 seconds (¶ 0089, where the time period can be about an hour which is greater than 30 seconds).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822